Citation Nr: 0701564	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
October 1971 to October 1973, and in the Army from August 
1976 to October 1983 and April 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Louis Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO reopened the veteran's claim seeking 
entitlement to service connection for PTSD, but then issued a 
denial on the merits.

A claim that has been previously denied may not be reopened 
in the absence of new and material evidence.  38 U.S.C.A. 
§ 5108.  Prior to the June 2003 rating decision, the RO 
issued a decision in April 2003 which denied the veteran's 
original claim for service connection.  While the RO 
apparently reopened the claim in June 2003, the Board is 
still legally bound to decide the threshold issue of whether 
the appellant has submitted new and material evidence to 
reopen his claim before it can address service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Accordingly, the veteran's claim has been 
recharacterized.  As the Board finds below that new and 
material evidence has been submitted and reopens the 
veteran's claim, no prejudice to the veteran has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board observes that when the veteran filed his Notice of 
Disagreement (NOD) in May 2004, two rating decisions, dated 
June 2003 and July 2003, which had both denied the veteran's 
claim, fell within the one year time frame prescribed by 
statute for the submission of a valid NOD.  38 U.S.C.A. 
§ 7105(b)(1).  As the veteran did not clearly identify which 
decision the NOD was meant to address, the Board has 
determined the earlier June 2003 rating decision to be the 
genesis of this appeal.
 
The veteran and his spouse testified before the Board by way 
of a videoconference hearing in June 2006.  A transcript of 
the hearing has been associated with the claims folder.



FINDINGS OF FACT

1.  In a rating decision issued April 2003, the RO denied the 
veteran's claim for service connection for PTSD.

2.  Evidence regarding the veteran's claimed PTSD, submitted 
subsequent to the April 2003 decision, is not cumulative or 
redundant and relates to an unestablished fact necessary to 
substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The RO's April 2003 rating decision is final as to the 
claim for service connection for PTSD.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2006).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the decision below, the Board has reopened the 
veteran's claim for service connection for PTSD based upon 
the submission of new and material evidence and remanded it 
for further development.  Accordingly, regardless of whether 
VA fulfilled its duties to notify and assist in relation to 
this issue, no harm or prejudice to the veteran has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992).


Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001 (as was the application to reopen the claim 
in this case), new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

Notwithstanding the above requirements, if, at any time after 
VA issues a decision on a claim, VA receives or associates 
with the claims folder relevant service department records 
that existed, but were not of record, at the time of the 
initial adjudication, VA must reconsider the claim.  
38 C.F.R. § 3.156(c).

In this case, the veteran is appealing the RO's June 2003 
decision that denied service connection for PTSD.  The last 
"final" denial of the claim that took place prior to June 
2003 was the RO's April 2003 decision that originally denied 
service connection on the merits.  The veteran did not file a 
notice of disagreement (NOD) within a year of that decision, 
and it became final pursuant to 38 U.S.C.A. § 7105(c).  
Accordingly, the Board must determine whether the veteran has 
submitted any new and material evidence since April 2003 that 
would allow the reopening of his claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

After a careful consideration of the record under the laws 
and regulations as set forth above, the Board finds the 
veteran has submitted new and material evidence to reopen his 
service connection claim.  The Board first notes that in May 
2005, additional service medical records were received by the 
RO that had not been of record in April 2003.  One of the 
records, dated February 1987, indicates the veteran sought 
mental health treatment for occupational stresses, including 
conflicts with his supervisor.  The veteran reported that 
following his participation in a CID investigation, his 
supervisor and section sergeant were out to "destroy" his 
career and family, and he "[couldn't] take it anymore."  
The veteran also reported facing harassment because he had to 
take time off from work to care for his ill step-daughter.  
The Board finds this evidence to be relevant to the veteran's 
claim, as he has identified both incidents of alleged 
harassment as separate stressors for his PTSD.  Application 
of 38 C.F.R. 3.156(c) therefore mandates that the claim be 
reopened and reconsidered.

The Board also observes that at the time of the April 2003 
denial, treatment records did not show a current diagnosis of 
PTSD, and the veteran had not described the nature of his 
alleged stressors.  Numerous VA Medical Center (VAMC) records 
were submitted subsequent to the denial, however, that 
establish the veteran received a medical diagnosis of PTSD in 
April 2003 and continuing treatment for the disorder through 
March 2006.  These outpatient treatment records also suggest 
a relationship between the PTSD and alleged in-service 
harassment.  The nature of the harassment was clarified by 
the veteran following the April 2003 decision, and he has 
identified three specific stressor incidents: (1) alleged 
harassment and abuse during survival training in October or 
November 1971 at Camp Pendleton; (2) alleged harassment and 
abuse following his involvement in a CID investigation while 
stationed in Germany in 1985 or 1986; and (3) alleged 
harassment and abuse due to time off from work to care for 
his son and epileptic step-daughter in 1987.
The Board finds this information to be new, as it had not 
been previously associated with the claims folder, and it is 
neither cumulative nor redundant of the evidence of record in 
April 2003.  The information is also material as it relates 
to unestablished facts necessary to substantiate the claim, 
notably a current disability of PTSD and a causal 
relationship between the PTSD and alleged in-service 
stressors, and therefore raises a reasonable possibility of 
substantiating the veteran's claim.

Accordingly, due to the submission of relevant service 
medical records not previously of record, and due to the 
submission of new and material evidence showing a current 
disability and a possible nexus with service, the veteran's 
claim of service connection for PTSD is reopened and must be 
considered in light of all the evidence, both old and new.  
In that regard, further development is necessary, and the 
matter will be remanded.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for PTSD is reopened.  
The appeal is granted to this extent only.


REMAND

Having reopened the veteran's claim for service connection 
for PTSD, the Board finds it necessary to remand the matter 
to ensure compliance with the notice and duty to assist 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Service connection for PTSD specifically requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As noted above, during the processing of his claim, the 
veteran has identified three stressors allegedly related to 
his military service: (1) harassment and abuse during 
survival training in October or November 1971 at Camp 
Pendleton; (2) harassment and abuse following his involvement 
in a CID investigation while stationed in Germany in 1985 or 
1986; and (3) harassment and abuse due to time the veteran 
took off from work to care for his son and epileptic step-
daughter in 1987.

The Board finds that the veteran's claimed stressors 
contemplate the possibility of in-service personal assault.  
Specific evidentiary rules apply in such circumstances and 
allow for the consideration of multiple evidentiary sources, 
external to service department records, that may provide 
credible, supporting evidence that the claimed stressors 
actually occurred.  VA cannot deny a PTSD claim based upon 
in-service personal assault without first advising the 
claimant of these additional sources of evidence.  38 C.F.R. 
§ 3.304(f)(3).  In this case, VA failed to provide the 
appellant with notice that included an explanation as to the 
information or evidence needed to substantiate a service 
connection claim for PTSD based upon an in-service personal 
assault.  38 C.F.R. §§ 3.159(b), 3.304(f)(3).  On remand, the 
veteran must be provided with a new notice letter that 
informs him of the special evidentiary rules involved in such 
a claim, and he should then be afforded an opportunity to 
identify and submit any additional evidence.

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran should also 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and effective date.

In accordance with its duty-to-assist, VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 C.F.R. § 3.159(c).  
Because the corroboration of asserted stressors is so 
fundamentally important in a PTSD claim, especially when the 
veteran may not qualify as a combat veteran for his claimed 
stressor, the RO is obligated to attempt to obtain more 
specific information from the veteran when it finds that the 
information provided is too vague or otherwise insufficient.  
On remand, therefore, the veteran should be requested to 
provide more detailed information regarding his claimed 
stressors, including specific dates, locations, service 
units, duty assignments, and the names and other identifying 
information of any individuals involved.  He should 
specifically be asked to provide the following: whether he 
filed any complaints contemporaneous with the alleged 
harassment; whether he discussed with anyone, either 
formally or informally, the alleged harassment approximate 
to the time period in which it occurred, and if so, their 
names and contact information; the exact nature of the 
alleged harassment, to include whether it involved verbal or 
physical abuse; and the names of his supervisor and staff 
section sergeant, identified in the February 1987 service 
medical record as determined to "destroy" his career and 
family.

The duty-to-assist also obligates VA to make as many requests 
as necessary to obtain relevant records in the possession of 
a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  
Such records include service medical records and post-service 
VAMC treatment records.  VA will end its efforts only when it 
concludes that the records do not exist or that further 
efforts would be futile.  Id.  In this case, the claims 
folder contains service medical records pertaining to the 
veteran's first and third periods of service, but appears to 
be missing records from the veteran's second period of 
service, August 1976 to October 1983, in the Army.  The RO 
noted the incomplete nature of the service medical records in 
a deferred rating decision dated May 1988 and issued a 
specific request for those records.  In a letter dated 
February 1989, the Records Control Section of the Department 
of the Army indicated they were experiencing a delay in 
obtaining the veteran's military records, but that continuing 
efforts were being made to locate them.  There is no 
indication in the claims folder, however, as to the outcome 
of those efforts, including whether the records were 
confirmed as having been lost or destroyed.  It is important 
in this case that attempts be made to obtain those records, 
as they may show the manifestation of psychiatric complaints 
stemming from the alleged abuse the veteran received in his 
first period of service.  On remand, therefore, action must 
be taken to locate the service medical records for the 
veteran's second period of service, August 1976 to October 
1983, or to obtain written confirmation from the National 
Personnel Records Center (NPRC) indicating that the records 
were lost, destroyed, or are otherwise unavailable.

Steps should also be taken to ensure that all relevant VA 
medical treatment records have been obtained in regard to 
mental health treatment the veteran received post-service.  
The majority of VAMC records associated with the claims 
folder appear to have been personally submitted by the 
veteran.  On remand, he should be requested to specify all 
time periods during which he received mental health treatment 
from VA, including any periods prior to September 2002.  If 
the veteran provides dates of treatment for which records 
have not been obtained, action should be taken to associate 
the identified records with the claims folder.

Once any additional information has been submitted, the 
veteran's file should be reviewed to determine if a research 
referral is necessary for verification of the claimed 
stressors.  If so, a summary should be prepared of the 
claimed stressors.  The summary, a copy of the veteran's DD-
214, and copies of any service personnel records associated 
with the claims folder should then be sent to the 
appropriate department, either the Records Correspondence 
Section of the United States Marine Corps or the Joint 
Services Records Research Center (JSRRC), so an attempt at 
verification can be made.

The veteran should then be scheduled for a VA psychiatric 
examination to determine whether he currently suffers from 
PTSD as a result of any verified stressor(s), in accordance 
with DSM-IV criteria.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examiner must be provided with the claims 
folder and indicate the folder was reviewed in conjunction 
with the examination.  The examiner should offer a medical 
opinion as to whether the evidence of record indicates any 
behavioral changes, particularly during the veteran's 
service, that could be symptomatic of an in-service personal 
assault.  38 C.F.R. § 3.304(f)(3).  If the examiner diagnoses 
the veteran with PTSD, a medical opinion must be included 
that addresses the likelihood the disorder is related to the 
occupational stresses noted in the February 1987 service 
medical record.

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support his claims, 38 U.S.C.A. § 5107(a), and he cannot 
passively wait for assistance in circumstances where he 
should have information that is essential in obtaining the 
putative evidence, see Wood, 1 Vet. App. at 193.  The veteran 
now has another chance to provide information that could aid 
in verifying his alleged stressors, and the Board encourages 
him to take full advantage of this opportunity. 

Accordingly, the case is REMANDED for the following action:

1. The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated agency protocol.  
In particular, the veteran must be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
provides:

(a)  notice of the evidentiary 
requirements to establish service 
connection for PTSD as outlined in 38 
C.F.R. § 3.304(f), including the 
specific types of evidence relevant to 
a claim based on personal assault 
addressed in 38 C.F.R. § 3.304(f)(3).  
Subsection (3) provides as follows:

[E]vidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence of 
behavior changes following the claimed 
assault is one type of relevant evidence that 
may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence 
or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal assault 
occurred.

(b) an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice should also address the 
division of responsibilities between VA 
and the veteran for obtaining evidence, 
and it should request that the veteran 
submit "any" evidence in his possession 
that is relevant to his claims.
        
2.  The veteran should be requested to 
provide more detailed information 
regarding his claimed stressors, including 
specific dates, locations, service units, 
duty assignments, and the names and other 
identifying information of any individuals 
involved.  He should specifically be asked 
to provide the following: whether he filed 
any complaints contemporaneous with the 
alleged harassment; whether he discussed 
with anyone, either formally or 
informally, the alleged harassment 
approximate to the time period in which it 
occurred, and if so, their names and 
contact information; the exact nature of 
the alleged harassment, to include whether 
it involved verbal or physical abuse; and 
the names of his supervisor and staff 
section sergeant, identified in the 
February 1987 service medical record as 
determined to "destroy" his career and 
family.
        
3.  Appropriate steps should be taken to 
obtain the veteran's service medical 
records from his second period of service, 
August 1976 to October 1983, in the Army.  
If the records have been lost, destroyed, 
or are otherwise unavailable, documented 
confirmation from the NPRC should be 
associated with the claims folder.

4.  The veteran should be requested to 
specify all time periods during which he 
received mental health treatment from VA, 
including any periods prior to September 
2002.  If the veteran provides dates of 
treatment for which records have not been 
obtained, action should be taken to 
associate the identified records with the 
claims folder.

5.  The veteran should be afforded an 
opportunity to identify any other evidence 
supportive of his claim that has not yet 
been submitted.  Appropriate action must 
be taken to obtain the identified records.

6.  Once any additional information has 
been submitted, the veteran's file should 
be reviewed to determine if a research 
referral is necessary for verification of 
the claimed stressors.  If so, a summary 
should be prepared of the stressors.  The 
summary, a copy of the veteran's DD-214, 
and copies of any service personnel 
records associated with the claims folder 
should then be sent to the appropriate 
department, either the Records 
Correspondence Section of the United 
States Marine Corps or the Joint Services 
Records Research Center (JSRRC), so an 
attempt at verification can be made.

7.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he currently suffers from PTSD as 
a result of any verified stressor(s), in 
accordance with DSM-IV criteria.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing deemed 
appropriate by the examiner should be 
conducted, including PTSD specific 
diagnostic tests.  A complete rationale 
should be provided for any opinion 
expressed.

The examiner should provide a medical 
opinion as to whether the evidence of 
record, particularly evidence 
contemporaneous with the veteran's 
service, indicates any behavioral 
changes that could be symptomatic of a 
personal assault during service.

If the veteran's current symptomatology 
is indicative of PTSD, the examiner 
should state a medical opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
disorder is the result of his exposure 
to his stressor(s), as opposed to being 
due to some other factor or factors.  
(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.)

The examiner must specifically provide 
a medical opinion as to the likelihood 
that the veteran's PTSD is the result 
of exposure to the occupational 
stresses noted in the February 1987 
service medical record.

8.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination report must 
be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to service connection for PTSD 
must be readjudicated.  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


